DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of specie 1 (as shown in figures 5A-5B), in the reply filed on 08/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Examiner notes that Applicant pointed out that elected specie 1 (as shown in figures 5A-5B) encompasses claims 1-7, 11, 13-17, and 20. Examiner disagrees because fig.6A-6B (specie 2, which is non-elected) encompass claims 5-6 and 15-16. Fig.7A-7B (specie 3, which is non-elected) encompass claims 4, 14 and 20. 

Claims 4-6, 8-10, 12, 14-16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 2-6, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2021. 

Accordingly, claims 1-3, 7, 11, 13, and 17 will be examined.




Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings fail to show “a corresponding opening of the at least one opening” (as recited in claim 1) in a broadest sense. Is “a corresponding opening of the at least one opening” simply “the at least one opening”? The drawings must show every feature of the invention specified in the claims. Therefore, the “a corresponding opening of the at least one opening” (as recited in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

To overcome this drawing objection, examiner suggests that limitations of “a corresponding opening of the at least one opening” should be read as “the at least one opening”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 

	As to claim 1, claim 1 recites “a corresponding opening of the at least one opening” render the claim indefinite because it is unclear what exactly constitute “a corresponding opening of the at least one opening”. Is “a corresponding opening of the at least one opening” simply “the at least one opening”? Is “a corresponding opening” is additional/different opening located/positioned within “the at least one opening”?

Claims 2-7 and 11 are also rejected because they are dependent on the rejected claim 1 as set forth above.

To overcome this rejection, examiner suggests that limitations of “a corresponding opening of the at least one opening” should be read as “the at least one opening”.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar 112b rejections as pointed out above (see 112b rejections as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Forwerck – US 20180023981 (hereinafter “Fo”) in further view of Willner – US 20110290030.
As to claims 1-2, 7, and 11, as best understood, Fo teaches a sensor assembly (fig.5) for mounting on sheet metal of a vehicle assembly, the sheet metal having a sheet metal opening for mounting the sensor assembly (abstract: a sensor assembly (fig.5) is capable for mounting on sheet metal of a vehicle assembly, wherein the sheet metal having a sheet metal opening for mounting the sensor assembly), the sensor assembly (fig.5) comprising: a sensor circuit 14 (fig.5, [0013]: sensor element 14 includes internal elements provided for a sensing function; [0015]: sensor element 14 for reliable sensing of accelerations acting on associated vehicle or apparatus; [0013]: sensor assembly 14 can be provided in various form factors such as similar to current limiting fuses; note that current limiting fuses are electrical safety device that operates to provide overcurrent protection of an electrical circuit; hence, sensor element 14 corresponds to “a sensor circuit”); and a housing 12 (fig.2) comprising a cavity 58 that receives the sensor circuit 14 ([0013]: sensor element 14 is formed into a molded body 24 which includes an insertion portion 26 and a flat plate-like end 28; fig.5: cavity 58 that receives molded body 24 of sensor circuit 14; thus “housing comprising a cavity that receives the sensor circuit”), the housing 12 comprising a connector recess 34, 36 ([0016]: sockets 34 and 36 corresponds to “a connector recess”) and at least one terminal 16, 18, the at least one terminal 16, 18 extending into the connector recess 34, 36 and providing an electrical connection to the sensor circuit 14 (abstract and fig.5: The sensor element is received by a passageway within the housing assembly which further incorporates receiving terminals connected with electrical pigtail wires; see also claim 1: a connector housing assembly having a housing with a locator feature for enabling the housing to be mounted in a predetermined orientation to the structure, electrical conductive elements extending from the housing and connected to at least two female electrical terminal sockets within the housing; thus “the at least one terminal extending into the connector recess and providing an electrical connection to the sensor circuit”), the housing 12 having at least one opening 34, 36 between the cavity 58 and the connector recess ([0016]: sockets 34 and 36 also corresponds to “at least one opening” because sockets 34 and 36 have openings for insertion of at least one terminal 16, 18; wherein openings of sockets 34, 36 are between cavity 58 and connector recess 34, 36 of sockets 34, 36; thus “the housing having at least one opening between the cavity and the connector recess”), the at least one terminal 16, 18 extending from the cavity 58 to the recess 34, 36 through a corresponding opening of the at least one 34, 36 of recess 34, 36 (openings of sockets 34, 36 correspond to “a corresponding opening of the at least one opening”), where the at least one opening 34, 36 of recess 34, 36 has a cross sectional profile (fig.4).

Fo further teaches circuit/sensor assembly (fig.5) for mounting on a vehicle assembly (abstract) and configured to connect with a wire harness 40, 42; housing 12 comprising a connector recess of socket 34, 36 configured to connect with wire harness 40, 42 (as recited in claim 13) (abstract: pigtail wires corresponds to “a wire harness” since these pigtail wires are bundled/combined/clamped together as shown in fig.5).

Fo further teaches wherein a wall of the at least one opening 34, 36 between the cavity 58 and the recess 34, 36 engages the at least one terminal 16, 18 on two opposite sides of the at least one terminal 16, 18 (as recited in claim 7) (see figs.5-6).

	Fo does not explicitly teach where the at least one opening has a cross sectional profile larger than a cross sectional profile of the at least one terminal such that at least one passage is formed between the cavity and the recess after the at least one terminal is inserted through the at least one opening.

Willner teaches a concept of: in pressure sensors, a protective gel is dispensed over wire bonds, glass, and gages to protect against corrosion (wire bonds) and degradation (glass); bubbles or voids in the gel, depending on their location, sometimes allow corrosion or degradation, or cause mechanical damage to bond wires or bonds. Because of these problems, it is desirable for the gel to be easily inspectable. Presence of gel (an electrical insulator) on electrical contact spring landing pads can cause unwanted open or intermittent contacts ([0006]); Sometimes the gel doesn't flow where it is directed and occasionally air is trapped ([0047]). In these cases, the gel doesn't serve its protective function; benefit of the oversized wire bond window 140 is the reduced occurrence of bubbles or voids in the protective gel ([0048]); the oversized wire bond window is a cut through since [0015] states that gel flow is managed by dispensing the gel into the oversized wire bond window; wires running routed through an oversized wire bond window 140 of electronics board 122 (“electronics board” corresponds to substrate) (FIG. 3). Hence, “oversized wire bond window 140” corresponds to “bubble discharge opening” or “at least one passage”.

Since the bubble discharge opening 140 is provided adjacent to one of a plurality of wire bond pads 174a-174n ([0043]), wherein the wire bond pads 174 are used for wire bond connections from the strain gauges 182 (i.e., the Wheatstone bridge) to the electronics board 122 ([0044]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one opening 34, 36 of recess/socket 34, 36 of Fo with concept teachings of oversized bubble discharge opening or at least one passage 140 of Willner to include where the at least one opening has a cross sectional profile larger than a cross sectional profile of the at least one terminal such that at least one passage is formed between the cavity and the recess after the at least one terminal is inserted through the at least one opening (as recited in claim 1); wherein the cross sectional profile of the at least one passage is greater than 0.1 mm2 (as recited in claim 2); wherein the at least one passage comprises rectangular shape (as recited in claim 11), to reduce occurrence of bubbles or voids in the protective gel ([0048]); bubbles or voids in the gel, depending on their location, sometimes allow corrosion or degradation, or cause mechanical damage to bond wires/terminals or bonds ([0006]), since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one opening 34, 36 of recess/socket 34, 36 of Fo with concept teachings of oversized bubble discharge opening or at least one passage 140 of Willner to include wherein the cross sectional profile of the at least one passage is greater than 0.1 mm2 (as recited in claim 2); wherein the at least one passage comprises rectangular shape (as recited in claim 11) while still solve the same problem: to reduce occurrence of bubbles or voids in the protective gel ([0048]); bubbles or voids in the gel, depending on their location, sometimes allow corrosion or degradation, or cause mechanical damage to bond wires/terminals or bonds ([0006]). Furthermore, it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one opening 34, 36 of recess/socket 34, 36 of Fo with concept teachings of oversized bubble discharge opening or at least one passage 140 of Willner to include where the at least one opening has a cross sectional profile larger than a cross sectional profile of the at least one terminal such that at least one passage is formed between the cavity and the recess after the at least one terminal is inserted through the at least one opening (as recited in claim 1); wherein the cross sectional profile of the at least one passage is greater than 0.1 mm2 (as recited in claim 2); wherein the at least one passage comprises rectangular shape (as recited in claim 11), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to reduce occurrence of bubbles or voids in the protective gel/resin/sealant to protect bond wires or bonds from corrosion and degradation and mechanical damage caused by bubbles or voids in the protective gel/resin/sealant) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

As to claims 13 and 17, claims 13 and 17 are rejected as reasons stated in the rejection of claim 1. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Forwerck – US 20180023981 (hereinafter “Fo”) in further view of Willner – US 20110290030, and further in further view of Eisenhower – US 20050183509 (hereinafter “Eisen”).
As to claim 3, modified Fo teaches all limitations of claim 1, it does not explicitly teach wherein the cavity is sealed with epoxy.
Eisen teaches a concept of: filling each pressurized cavity with an epoxy for sealing each respective housing component ([0016, 0030]).
Since Willner teaches a concept of: in pressure sensors, a protective gel is dispensed over wire bonds, glass, and gages to protect against corrosion (wire bonds) and degradation (glass), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Fo with concept teaching of Eisen to include wherein the cavity is sealed with epoxy, to prevent pressure leakage ([0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TRUONG D PHAN/Examiner, Art Unit 2861 


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861